DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for the examination.
                                          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Romero (US 20020129127 A1) in view of Hall (US 20060031242 A1).

As to claim 1, Romero teaches retrieving information characterizing at least one of a plurality of schedulable partitions (In step 400, the partitions 160-162 are identified on the server 140. For example, the agent 170 obtains the partition identifications (e.g., 310 in FIG. 3) and the network location (e.g., network address 320 in FIG. 3) for each partition 160-162 on the server 140. The agent 170 may identify the partitions 160-162 through interaction with the partition manager 150, or otherwise, as discussed above. In step 410, the configuration of the partition is determined. For example, the agent 170 receives or otherwise obtains the corresponding configuration (e.g., 330 in FIG. 3) from the partition manager or otherwise. As discussed above, the configuration may include resources allocated to the partitions 160-162, utilization of those resources, average response time, assigned rank, etc. In step 420, the configuration is provided to the load balancer 130, para [0036], ln 1-20/ The configuration also preferably accounts for the relative weight of each partition and whether the server is statically and/or dynamically partitioned, para [0009], ln 3-6/ The corresponding configuration 330 comprises the configuration parameters of the respective partition 160-162. For example, the corresponding configuration 330 may include the resource allocation (e.g., 20% CPU), the resource utilization (e.g., 50% CPU utilization), the average response time (e.g., 0.5 ms), or any other suitable information regarding the partitions 160-162. The assigned rank 340 may be determined using suitable program code for analysis of the configuration, performance, etc., and may be assigned by the agent 170. For example, the rank can be determined based on response time, resource utilization, processing speed, the weight of resources allocated to each partition, etc, para[0033], ln 16-40),
 each of the plurality of schedulable partitions comprising resources of at least one of a plurality of host systems( d for routing the transaction to the appropriate partition. The server may include a logical partition. That is, the server may be a consolidation of multiple, independent servers, each having its own resources, operating system, etc., which make up the partitions thereon. Alternatively, the server may include resource partitions. That is, the server may be a single server having separate resources allocated to each partition. Furthermore, the partitions may be statically or dynamically configured. In addition, the partitioned server may be included in a pool of servers including other partitioned and/or non-partitioned servers, para[0006], ln 8-20); 
determining an availability and a suitability of at least one of the pluralities of schedulable partitions for executing a workload in view of the information (there Partition B (e.g., 161) is allocated 50% of the server 140 resources (e.g., CPU, storage capacity, etc.) and Partition A (e.g., 160) is allocated only 10% of the server 140 resources, the transaction 110 may be routed to Partition B. Or for example, where Partition A is allocated a faster CPU than the other partitions 160-162, the transaction 110 may be routed to Partition A. Or for example, even where Partition A is allocated a greater percentage of the CPU, the load may be higher and the response time slower, than on Partition B. Also, Partition B may have access to the application needed to process the transaction and Partition A may not. Therefore, in this example, the transaction 110 may be routed to Partition B. As yet another example, the transaction 110 may be routed to Partition B where Partition A may be capable of processing the transaction 110 faster so as to keep Partition A available for a higher priority transaction 110 (e.g., based on origination), para [0017]).
Romero does not explicitly teaches selecting one or more of the at least one of the pluralities of schedulable partitions to execute the workload in view of the availability and the suitability (Each work server 10a, 10b . . . 10n may be divided into a number of partitions, where each partition represents a portion of the computational resources of the work server 10a, 10b . . . 10n. A partition comprises a logical or physical division of the work server 10a, 10b . . . 10n processing resources that may be dynamically assigned or dedicated to processing application transactions. The work servers 10a, 10b . . . 10n may have different computational resource capabilities and be heterogeneous. Moreover, once a partition is assigned to an application, the application program may be cloned for that partition to execute application transactions in the assigned partition, para[0014], ln 10-26/ The workload manager 12 selects (at block 106) an available partition in one work server 10a, 10b . . . 10n and assigns (at block 108) the selected partition to application i. When assigning the selected partition to the application, the workload manager 12 may add a server partition assignment entry 50 to the server partition assignment table 18, identifying the partition 54 assigned to the application 56. The workload manager 12 determines (at block 110) the selected partition transaction rate for application i, which may comprise the base weight 36 (FIG. 2) for the work server 32 and application i divided by the total number of partitions in the work server 10a, 10b . . . 10n including the selected partition. If (at block 112) the total of the partition transaction rates of assigned partitions is less than the application i transaction rate, then control proceeds back to block 106 to assign an additional partition to the application i. Otherwise, if the total assigned partition transaction rate is greater than or equal to the application i transaction rate, then control proceeds (at block 114) back to blo to block 104 to assign partitions to the next application having transactions to process, para[0029], ln 5-15 to para[0021]). 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Romero with Hall to incorporate the feature of selecting one or more of the at least one of the plurality of schedulable partitions to execute the workload in view of the availability and the suitability because this recognizes and routes the transaction to the partition on the server, based at least in part on the configuration of the partition. The configuration also preferably accounts for the relative weight of each partition and whether the server is statically and/or dynamically partitioned.
As to claim 8, 15, they are rejected for the same reason as to claim 1 above.

Claim(s)  2, 3, 4, 7, 9, 10, 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Romero(US 20020129127 A1) in view of Hall(US 20060031242 A1) and further in view of Bar Oz(US 20210034431 A1).

As to claim 2, Romero and Hall do not teach retrieving the information characterizing the at least one of the pluralities of schedulable partitions comprises: retrieving the information characterizing the at least one of the pluralities of schedulable partitions via an application programming interface (API). However, Bar teaches characterizing the at least one of the pluralities of schedulable partitions comprises: retrieving the information characterizing the at least one of the pluralities of schedulable partitions via an application programming interface (API) (Based on or in response to determining the partitions, application system 600 may be configured to transmit, to discovery application 700, a list of the determined partitions, as indicated by arrow 710. The list may include, for example, identifiers (e.g., names and/or unique identifiers (UIDs)) of each of partitions 610-630 shown in FIG. 6A. The list may also indicate, for each respective partitions of partitions 610-630, a  ….Alternatively, in some implementations, some of these attributes of the partitions may be obtainable from application system 600 by way of additional and separate API queries to API functions of application system 600, para[0146]).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Romero and Hall with Bar to incorporate the feature of teach retrieving the information characterizing the at least one of the plurality of schedulable partitions comprises: retrieving the information characterizing the at least one of the plurality of schedulable partitions via an application programming interface (API) because this allows the enterprise associated with the managed network to avoid the complexity of building and maintaining the computing infrastructure and environments involved in the development, execution, and scaling of the software applications.
As to claim 3, Bar teaches API is exclusively for communicating the information characterizing the at least one of the pluralities of schedulable partitions (para [0146], ln 19-20) for the same reason as to claim 2 above.  
As to claim 4, Bar teaches the at least one of the pluralities of host systems comprises a cloud computing environment (para [0125], ln 1-25) for the same reason as to claim 2 above.  
As to claim 6, Bar teaches plurality of schedulable partitions are instantiated from the resources of the at least one of the pluralities of host systems (para [0127], ln 1-30) for the same reason as to claim 2 above.  
As to claim 7, Bar teaches the plurality of schedulable partitions are instantiated from the resources of the at least one of the pluralities of host systems (para [0127], ln 1-30) for the same reason as to claim 2 above. 
As to claims 9, 10, 11, 13, 14, 16, 17, 18, 20, they are rejected for the same reasons as to claims 2, 3, 4, 6, 7 above.

Claim(s) 16, 17, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Romero(US 20020129127 A1) in view of Hall(US 20060031242 A1) and further in view of Arcangeli(US 20190171577 A1).

As to claim 5, Romero and Hall do not teach the at least one of the plurality of schedulable partitions comprises one or more of a non-uniform memory access (NUMA) architecture or a sub-NUMA architecture. However, Arcangeli teaches the at least one of the plurality of schedulable partitions comprises one or more of a non-uniform memory access (NUMA) architecture or a sub-NUMA architecture( In a non-uniform memory access (NUMA) system, system memory is divided across NUMA nodes, para[0002], ln 3-6).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Romero and Hall with Arcangeli  to incorporate the feature of  at least one of the plurality of schedulable partitions comprises one or more of a non-uniform memory access (NUMA) architecture or a sub-NUMA architecture because this allows parts of memory are faster if accessed by specific processor units.
As to claims 12, 19, they are rejected for the same reasons as to claim 5 above.
 
                                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lechi Truong  whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194